UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2267


JAY L. THOMAS,

                 Plaintiff - Appellant,

          v.

SALLIE MAE FINANCIAL CORPORATION, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:13-cv-02478-DKC)


Submitted:   February 27, 2014             Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jay    L.   Thomas    appeals     the     district      court’s      order

dismissing without prejudice his complaint against Sallie Mae

Financial     Corporation,      Inc.,   in      which    he   alleged      breach    of

contract and violations of the Rehabilitation Act and Consumer

Fraud Act.          On appeal, we confine our review to the issues

raised   in    the    Appellant’s     brief.          See   4th    Cir.    R.   34(b).

Because Thomas’ informal brief does not challenge the basis for

the district court’s disposition, Thomas has forfeited appellate

review   of    the    court’s      order.       Accordingly,         we   affirm    the

district    court’s       judgment.     We      dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2